Title: To George Washington from Jonathan Trumbull, Sr., 27 June 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] June 27th 1777.

In my letter of the 12th instant I took the liberty to express our wishes for an exchange of our Prisoners, since which, I have received the most pressing request from a large number of them, to the same purpose, especially from Capt. Trowbridge, and Lieutenants Fitch and Fanning, whose circumstances are peculiarly difficult and distressing—Mr Loring Commissary of Prisoners has, by a message by Mr Webb of Weathersfield lately returned from New York (whither he went with a

Flag, to transact some business of great importance to him) acquainted me, that he is ready to give, in exchange for Mr Chew and Mr Bell Deputy Commissaries of Forrage, any two of our Subaltern Officers, or for Mr Chew, any Committee Man in their power—If any exchange of Prisoners can now be made, and you have no material objection against it, I should be glad of your permission to exchange Capt. Raymond Mr Chew and Mr Bell, Prisoners in this State, taken on Long-Island by Colo. Meigs, for Captain Trowbridge and Lieutenants Fanning and Fitch, who were all made captive on Long Island last Summer. I the rather wish Mr Chew’s exchange, as he is a Gentleman of sense and address, acquainted with Gentlemen in every part of this State and capable of doing as much hurt; much more, I beleive, by his residence here, than he could do in arms against us.
I am obliged again to trouble Your Excellency with a request much against my inclination, but our situation requires it—It is to desire we may have from the Laboratory at Springfield, five hundred or one thousand Small Arms, upon Loan or Purchase. We should prefer the latter.
In 1775 we armed upwards of seven thousand men and sent them into service—When they were discharged in Canada and at Boston, all the Arms fit for service were detained and paid for. Unfortunately, they have none of them found their way into this State again, or into the hands of Continental Soldiers raised in other States, in like circumstances are all the Arms purchased in this State for the Army in 1775 which were bought out of the hands of our Militia. Many Guns were left last year by our Militia Battallions and Regiments, all which belonged to such men as died, and to many that were sick—were left in Stores in the State of New York, and are to us irrecoverable—The Laboratory at Springfield has drawn off many, I am informed, most, of our manufacturers of Fire Arms, so that our Manufacture which was carrying on upon public account is almost at an end—We depended upon two Battalions of Continental Troops, agreeably to the Resolve of Congress, therefore have gone further in stripping ourselves to supply our Continental Battalions raising here, than we should have dared otherwise to have done—Altho’ many of the Arms which were in the hands of our Soldiers in years past were of a more ordinary kind than we could have wished, yet it is doubtless true, that we have more good Arms taken from us when the Continent were obliged to do it, and now in the hands of the Continent, or their Soldiers not belonging to this State, than would furnish our Quota of the Continental Army. We think therefore we have a just claim to consideration in this respect, whenever it is in the power of the Continent to supply us, if that is now the case you will judge—If we cannot obtain this favor, we must take Arms

out of the hands of Militia to supply our two Battalions raising for our defence, which, in effect, reduces our strength in case of an invasion, and loses us the service of just so many men as we are obliged to take Arms in this way. I am Sir &c.
